Citation Nr: 0335861	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for dysthymia (claimed as 
mental stress and chronic depression).




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On his December 2002 substantive appeal, the veteran 
indicated that he desired a Board hearing at the local RO 
(Travel Board).  In a statement dated in March 2003, the 
veteran consented to a hearing via video teleconference 
(VTC).  The veteran was advised via a letter dated in October 
2003 that VTC was scheduled for December 11, 2003, at 1:00 
p.m., and he was reminded of this date in a November 2003 
letter, to which he replied he would attend.  The veteran 
failed to report to the December 11, 2003, VTC, and there was 
no submission by him of a request for another date.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that the veteran has not been provided with 
the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  The 
VCAA became effective after the veteran filed his claim.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Title 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  The Secretary 
of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

The Board also notes that the veteran failed to report for 
the VA psychiatric examination which was scheduled for him.  
Further, the veteran's claim file reflects numerous changes 
of address and the veteran's recurring homelessness.  
Nonetheless, the Board will direct limited additional effort 
for the veteran to receive assistance with developing his 
claim.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance, to include compliance with 
all legal precedent, e.g., Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition to the 
other required information, the letter 
should specifically inform the veteran of 
the evidence already obtained by the RO 
and associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  The RO shall schedule a psychiatric 
examination of the veteran to determine 
the etiology of any acquired mental 
disorder.  Request the examiner to render 
an opinion as to whether it is at least 
as likely as not (probability of 50 
percent) that any acquired mental 
disorder manifested symptomatology during 
the veteran's active military service, to 
include whether an acquired mental 
disorder may have been superimposed over 
a personality disorder during his active 
military service.  Request the examiner 
to provide specific reasons for any 
opinion rendered.  The veteran shall be 
informed of the provisions of 38 C.F.R. 
§ 3.655 (2003).  If the veteran fails to 
report, the medical center should certify 
the address to which the letter was sent, 
and certify that it was not returned as 
undeliverable.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




